Citation Nr: 1216974	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-03 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a cervical spine disability and associated residuals, to include left arm and bilateral hand numbness, weakness, and restricted use, and bilateral degraded vision.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 
INTRODUCTION

The Veteran had active military service from February 1988 to February 1990 and from January 1991 to May 1991.  The Veteran also had service in the United States Air Force Reserves.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in January 2012 and accepted such hearing in lieu of an in-person hearing before a Veterans Law Judge.  A transcript of the hearing is associated with the claims file. 

The Board notes that at his hearing, the Veteran clarified the issue on appeal to be entitlement to service connection for a cervical spine disability and associated residuals rather than entitlement to three separate disabilities.  Therefore, the Board has limited its consideration accordingly.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

The Board notes that the Veteran has provided an abundance of private treatment records and some records from his service in the Air Force Reserves.  However, it does not appear that all of the Air Force Reserve records are on file.  There are no records indicating the Veteran's Reserve service points and his dates of service.  As the Veteran has claimed that his injuries were sustained during his reserve service, this information is vital to determining the Veteran's eligibility for service connection.  

Additionally, while there are some periodic medical examinations from the Veteran's Reserve duty of record, it does not appear that there are periodic examinations for the Veteran's full Reserve service period.  Additionally, the Veteran has provided some Physical Profile Serial Reports; however, there is no report prior to November 2003 despite the fact that the Veteran's Reserve service began in the 1990's and his reported injuries were in 1997 and 1998.

Additionally, a review of the December 2007 rating decision shows that VA examination reports from March 2007 and April 2007 were considered in the evidence.  However, a review of the record shows that the March 2007 VA examination report is not of record for review and there appears to be missing pages of the April 2007 VA examination report.  As this evidence was noted to be considered in the adjudication of the claim, the Board cannot make a decision in this case without first reviewing this evidence.  

The Board notes that it has thoroughly reviewed the Veteran's electronic claims file; however, the outstanding records have not been made a part of the Veteran's electron file.  

Therefore, the Board finds that attempts to obtain these records must be made prior to a decision being rendered in this case.      

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain records regarding the Veteran's service in the Air Force Reserve, to specifically include service records noting points accumulated and dates of service as well as medical records.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Undertake appropriate development to obtain any outstanding VA examination reports, to specifically include the VA examination reports from March 2007 and April 2007.  

3. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims files.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

4. The RO or the AMC should undertake any other development it determines to be warranted.

5. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


